DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on November 19, 2020.  In that response, claims 1, 3, and 4 were amended and claims 2, 5-10, and 47 were cancelled.  Claims 1, 3, 4, 13, 15-17, 19, 21-24, 41, and 44-46 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 13, 15-17, 19, 21-24, 41, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0246122 (to Markovic; hereinafter “the ‘122 publication”) in view of Grinstaff (US 5,498,421) as evidenced by RxList (Abraxane®, available at https://www.rxlist.com/abraxane-drug.htm#description, accessed on Feb. 23, 2021).
Regarding claims  1, 13, 15, 21, 23, 24, 41, 44, and 45, the ‘122 publication teaches compositions comprising complexes of albumin-containing nanoparticle and antibody, and an alkylating agent, i.e., an excipient (e.g., ABRAXANE®/anti-VEGF polypeptide antibody complexes), to treat cancer (title; abstract; paras. 0007, 0009-10, 0014, 0068-73, 0077, 0087-88, 0091-105, 0110-13, 0119-28, 0140, 0155-57, 0160-63, 0168-71, 0184-86; claims 1-6, 17-23, 43-49; Figs. 1 and accompanying text).  The complexes have an average diameter that is less than 1 µm, for example between 0.1 and 0.2 µm (para.0068).  ABRAXANE® is albumin-coated paclitaxel nanoparticles (para.0087).  

Markovic does not specifically teach covalent crosslinking of the antibody to an albumin coating as recited in claims 1, 3, 4, and 46.  
Grinstaff teaches functionalization the exterior of an albumin shell with antibodies via covalent linkages and disulfide bonds (title; abstract; col. 7 l.61-col.8 l.17, col.9 ll.10-13, col.10 ll.3-14, col.12 ll.14-28, col.39 l.5-col.40 l.57).  Grinstaff expressly teaches crosslinking of albumin to form a complete shell around a core (col.12 ll.47-60, col.20 ll.20-22), indicating at least 40% crosslinking.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the filing to modify the teachings of the ‘122 publication and covalently conjugate the antibody onto an albumin shell as recited in the instant claim(s). The skilled person would have been suggested to do so because the ‘122 publication teaches such a complex, and Grinstaff teaches that covalent bonding is feasible.  
 Regarding claims 19 and 22, any albumin and antibody not crosslinked in the shell would remain in the prepared composition comprising the drug-comprising shells.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 13, 15-17, 19, 21-24, 41, and 44-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 13, 15-17, 19, 21-24, 41, and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-77 of U.S. Patent No. 8735394 in view of US 2015/0246122 (to Markovic; hereinafter “the ‘122 publication”) and Grinstaff (US 5,498,421). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to a composition comprising nanoparticles comprising taxane coated with albumin, wherein the average diameter of the nanoparticles in the composition is no greater than about 200 nm, and an effective amount of an anti-VEGF antibody.  The difference is that the present claims recite conjugation of the polypeptide to albumin.  However as discussed above the ‘122 publication and Grinstaff teaches conjugation of antibody to albumin.  

Claims 1, 3, 4, 13, 15-17, 19, 21-24, 41, and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9561288 in view of US 2015/0246122 (to Markovic; hereinafter “the ‘122 publication”) and Grinstaff (US 5,498,421). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to a composition comprising nanoparticles comprising taxane coated with albumin, wherein the average diameter of the nanoparticles in the composition is no greater than about 200 nm, and an effective amount of an anti-VEGF antibody.  The difference is that the present claims recite conjugation of the polypeptide to albumin.  However as discussed above the ‘122 publication and Grinstaff teaches conjugation of antibody to albumin.  

Claims 1, 3, 4, 13, 15-17, 19, 21-24, 41, and 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-54 of copending Application No. 16/814,714  in view of US 2015/0246122 (to Markovic; hereinafter “the ‘122 publication”) and Grinstaff (US 5,498,421). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to a composition comprising nanoparticles comprising taxane and albumin, wherein the average diameter of the nanoparticles in the composition is no greater than about 200 nm, and an anti-VEGF antibody.  The difference is that the present claims recite conjugation of the polypeptide to albumin.  However as discussed above the ‘122 publication and Grinstaff teaches conjugation of antibody to albumin.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 4, 13, 15-17, 19, 21-24, 41, and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,012,519 in view of US 2015/0246122 (to Markovic; hereinafter “the ‘122 publication”) and Grinstaff (US 5,498,421). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to a composition comprising nanoparticles comprising taxane and albumin, wherein the average diameter of the nanoparticles in the composition is no greater than about 200 nm.  The differences are that the present claims recite conjugation of a polypeptide to albumin.  However as discussed above the ‘122 publication and Grinstaff teaches conjugation of antibody to albumin.  

Claims 1, 3, 4, 13, 15-17, 19, 21-24, 41, and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,012,518 in view of US 2015/0246122 (to Markovic; hereinafter “the ‘122 publication”) and Grinstaff (US 5,498,421). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim sets are drawn to a composition comprising nanoparticles comprising taxane and albumin, wherein the average diameter of the nanoparticles in the composition is no greater than about 200 nm.  The differences are that the present claims recite conjugation of the polypeptide to albumin.  However as discussed above the ‘122 publication and Grinstaff teaches conjugation of antibody to albumin.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 13, 15-17, 19, 21-24, 41, and 44-46  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615